                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 17-143-BLG-SPW-2
                       Plaintiff,
                                                   ORDER DENYING
  vs.                                              DEFENDANT’S MOTION IN
                                                   LIMINE
  PETER MARGIOTTA,

                       Defendant.

        Before the Court is Defendant Peter Margiotta’s motion in limine (Doc. 97)

for an order preventing the USA from offering in its case-in-chief, on rebuttal, or for

impeachment purposes: 1) evidence and argument that OSHA standards found

generally at 29 CFR Part 1910 apply to any conduct at issue in the case; and 2)

evidence and argument that Margiotta had constructive knowledge of site operations.

Margiotta argues both types of evidence are inadmissible because they are irrelevant

and unfairly prejudicial. For the following reasons, the Court denies Margiotta’s

motion.

   I.      OSHA citations and other references to specific violations of OSHA
           standards cannot be introduced to prove criminal conduct; however, the

                                          1
          factual aspects underlying the violations are admissible.

      The USA charged Margiotta with: 1) conspiracy to violate the Clean Air Act

(CAA) in violation of 18 U.S.C. § 371; 2) violation of the general duty clause of the

CAA, 42 U.S.C. §§ 7413(c)(1), 7412(r)(1); and 3) the knowing release into the

ambient air of a hazardous air pollutant listed under § 7412, thereby placing another

person in imminent danger of death or serious bodily injury, in violation of

§ 7413(c)(5). (Doc. 5 at 7–11.) Margiotta’s company, Custom Carbon Processing,

Inc. (Custom Carbon), received several citations from the Occupational Safety and

Health Administration (OSHA) relating to conditions at Custom Carbon’s facility

and specific violations of OSHA regulations and standards. (Doc. 98-1 at 1–8.)

      “[I]t is impermissible to use the violation of a civil statute to ipso facto supply

a crucial element of a criminal offense.” United States v. Eriksen, 639 F.3d 1138,

1150 (9th Cir. 2011) (internal quotations removed). The USA cannot predicate its

theory of an offense on the defendant’s violation of a civil rule. United States v.

White Eagle, 721 F.3d 1108, 1114 (9th Cir. 2013). However, evidence of civil

violations may provide “background information bearing on motive and intent” or

may be admitted for other legitimate purposes so long as the USA does not use the

violation as “a key part” of its case in proving an offense. United States v. Wolf, 820

F.2d 1499, 1505 (9th Cir. 1987); accord United States v. Stefan, 784 F.2d 1093, 1098

                                           2
(11th Cir. 1986).

         Margiotta incorrectly presumes evidence of specific violations of OSHA rules

and regulations is irrelevant because the CAA’s general duty clause, § 7412(r)(1),

incorporates only the general duty of the OSH Act, 29 U.S.C. § 654(a)(1). As the

Court earlier held (Doc. 101 at 16–17), the CAA’s general duty clause is a distinct,

independently enforceable general duty from the OSH Act’s general duty clause,

even though the CAA’s general duty clause applies “in the same manner and to the

same extent” as the OSH Act’s. 42 U.S.C. § 7412(r)(1).

         The USA states the factual background and information OSHA provided is

legitimately relevant and corroborative evidence regarding Margiotta’s intent. The

Court agrees this information may bear on Margiotta’s motive and intent, especially

considering OSHA’s involvement in the investigation after the December 29, 2012

explosion. Accordingly, the factual background and information is admissible so

long as the OSHA citations and other references to specific violations of OSHA

standards do not become “a key part” of proving a crucial element of an offense at

trial. See Wolf, 820 F.2d at 1505.

   II.      While the USA must prove actual awareness for Count 3’s knowledge
            element, there is no similar requirement for Count 2’s knowledge element.

         Margiotta argues the USA must prove actual awareness for the knowledge


                                           3
elements of both §§ 7413(c)(1) and (c)(5), relating to Counts 2 and 3 respectively.

Section 7413(c)(5)(B) states that in determining whether the defendant knew he

placed another individual in imminent danger of death or serious bodily injury by

releasing a hazardous air pollutant into the ambient air, “the defendant is responsible

only for actual awareness or actual belief possessed.” This knowledge definition

plainly applies to Count 3 under § 7413(c)(5). However, it is not a separate, general

definition that applies to the remaining offenses under the statute. Instead, based on

the subsection’s own limiting language, the definition applies only to § 7413(c)(5),

and it does not apply to Count 2 under § 7413(c)(1). As the statute provides no other

definition for knowingly under § 7413(c)(1), the more generally-accepted definition

of knowingly is appropriate. Evidence relevant to prove the knowingly element

under § 7413(c)(1), which may or may not include evidence of Margiotta’s

constructive knowledge, is therefore admissible. Accordingly,



      IT IS HEREBY ORDERED:

      1. Margiotta’s Motion in Limine Re: OSHA Standards and Constructive

          Knowledge (Doc. 97) is DENIED.

      2. The Court grants Margiotta leave to renew his objection at trial to

          admitting evidence of OSHA citations and other references to specific

                                          4
   violations of OSHA.

The Clerk of Court shall notify counsel of this Order.


DATED the 18th day of September, 2019.



                                       SUSAN P. WATTERS
                                       UNITED STATES DISTRICT JUDGE




                                   5
